Citation Nr: 9914152	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-38 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied a 
rating in excess of 10 percent for the service-connected left 
shoulder disability.  In a rating decision of January 1997, 
the RO granted a 20 percent rating for the left shoulder 
disability, effective from September 24, 1993.


REMAND

The veteran contends that the 20 percent rating for his left 
shoulder disability does not adequately compensate him for 
the current severity of the disability.  

The evidence of record contains statements from the veteran 
dated in December 1997 and January 1998 which indicate that 
he received additional treatment for his left shoulder at the 
Minneapolis VA Medical Center in 1997.  A review of the 
evidence demonstrates that the claims file contains VA 
treatment records only through October 1996 and that the RO 
has not attempted to obtain the VA outpatient records for 
1997.  

The record demonstrates that the veteran applied for and was 
denied benefits from the Social Security Administration 
(SSA).  The September 1996 SSA decision is in the veteran's 
claims file but the complete records upon which the decision 
was based have not been associated with the claims folder.  
The SSA records may be relevant to the veteran's claim for an 
increased evaluation for left shoulder disability.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  In any event, the RO should 
obtain a copy of the veteran's VA 
outpatient records for the period since 
October 1996.

2.  The RO should contact the SSA and 
attempt to obtain copies of the evidence 
upon which the September 1996 SSA 
decision was based, and copies of records 
associated with any subsequent disability 
determinations for the veteran by the 
SSA.

3.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected left shoulder 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The functional 
impairment due to pain should be 
identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also identify any atrophy, deformity, 
nonunion, malunion, loose movement and 
false movement associated with the 
disability.  In addition, the examiner 
should provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The claims folder must be made 
available to the examiner for review, and 
the rationale for all opinions expressed 
should be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue on 
appeal, to include consideration of all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should also consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
provided a Supplemental Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


